DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/1/2022 has been entered.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Drobish (US 5,129,561). Regarding claims 21 and 31, Drobish discloses a system (fig.1-7) comprising: a reservoir (20, 21) mountable (col 3, II.9-11) to a container (12) holding a liquid (col 1, Il.9-14) and comprising an inlet (27) and an outlet (17), wherein the reservoir is configured to measure a first quantity of the liquid while in a first orientation (col 2, Il.48- 51; see fig.1), and is configured to simultaneously dispense the first quantity of the liquid from the outlet and receive a second quantity of the liquid through the inlet while in a second orientation that is angled relative to the first orientation above a threshold angle (see fig.4). In combination with other claimed limitations, Drobish and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to a housing arranged over the reservoir and comprising a spout opening, wherein the system is transitionable between an open configuration in which the spout opening is in fluidic communication with the reservoir and a closed configuration in which the spout opening is blocked from fluidic communication with the reservoir.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754